Citation Nr: 0635256	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, to include a separate 10 percent evaluation for 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active military service from January 1951 
to December 1953.  This case originally came before the Board 
of Veterans' Appeals ("Board") on appeal from a July 2002 
rating decision issued by the Lincoln, Nebraska Regional 
Office ("RO") of the Department of Veterans Affairs ("VA") 
that, in part, denied the appellant's claim for an evaluation 
in excess of 10 percent for his bilateral tinnitus 
disability.  In December 2005, the Board placed the case in 
stay status; as the stay has been lifted, the case is now 
ready for appellate review.

By an April 3, 2006 letter, the undersigned Veterans Law 
Judge notified the veteran of the grant of an advancement of 
this case on the docket based on a finding of good cause.  
38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The appellant is service-connected for bilateral 
tinnitus.

2.  The appellant has been assigned a 10 percent evaluation 
for that disability; ten percent is the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

Entitlement to separate compensable ratings for tinnitus in 
each ear is not warranted; such a claim is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.25, 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation rather than on consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the appellant is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
appellant's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance by VA are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Furthermore, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Merits of the Claim

The appellant contends that the rating assigned for his 
tinnitus disability is incorrect and a separate rating of 10 
percent for each ear must be assigned.  The appellant's 
tinnitus is now rated 10 percent disabling under 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260.  DC 6260 provides a 
maximum 10 percent rating for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of the rating cases affected by the decision.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and DC 6260, which limit a veteran to a single 
disability rating for tinnitus whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

Thus, 10 percent is the maximum rating available for tinnitus 
whether it is unilateral or bilateral.  Therefore, the 
assignment of separate compensable evaluations for each ear 
is not permissible.  The appellant's service-connected 
tinnitus disability has been assigned the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, DC 6260.  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, and as the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The assignment of separate 10 percent ratings for tinnitus in 
each ear is denied.

____________________________________________
VITO A. CLEMENTI`
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


